Citation Nr: 0706986	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend







INTRODUCTION

The veteran had active military service from June 1993 to 
June 1996.  

This appeal arises from a June 2003 decision by the 
aforementioned RO.  For the reasons set forth below, it is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. for further development.  VA will notify 
the appellant if further action is required.


REMAND

The veteran contends that he developed his psychiatric 
disability during service.  The evidence confirms the veteran 
has a current psychiatric disability, with medical records 
dated from 1999 and thereafter, showing the disability.  
Unfortunately, however, after repeated efforts to obtain the 
veteran's service medical records, none were located.  That 
notwithstanding, it is the Board's understanding that upon a 
person's discharge from service, the records of active duty 
treatment at a military mental health facility are stored at 
a location different from where all the other records of an 
individual's treatment in service is stored.  It is not clear 
from the present record whether a specific search for mental 
health clinic records relating to the veteran has been 
accomplished.  That should be done before a final decision is 
entered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The National Personnel Records Center, or other 
appropriate entity should be contacted and asked to 
search for records of any mental health clinic 
treatment the veteran may have received through the 
Darnell Army Hospital at Ft. Hood, Texas between 
the years 1993 and 1996.  Any records obtained 
should be associated with the claims file.  

2.  Next, after conducting any additional 
development as may be logically indicated as a 
result of information obtained from the action 
taken in the preceding paragraph numbered 1, 
including scheduling an examination for VA purposes 
to determine the relationship between current 
psychiatric disability and any in-service 
psychiatric findings, the claim should be re-
adjudicated.  If it remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and given an 
opportunity to respond before the case is returned 
to the RO for appropriate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


